NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       AARON EDMOND, Petitioner.

                         No. 1 CA-CR 14-0630 PRPC
                                FILED 12-1-2016


    Petition for Review from the Superior Court in Coconino County
                           No. CR2013-00241
                  The Honorable Jacqueline Hatch, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By David W. Rozema
Counsel for Respondent

Aaron Edmond, Kingman
Petitioner
                           STATE v. EDMOND
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.


C A T T A N I, Judge:

¶1            Aaron Edmond petitions this court for review from the
dismissal of his second petition for post-conviction relief. For reasons that
follow, we grant review but deny relief.

¶2            Edmond pleaded guilty to transportation of marijuana for
sale and, consistent with the terms of his plea agreement, was sentenced to
a presumptive term of five years in prison. Edmond then filed an of-right
petition for post-conviction relief challenging his conviction and sentence
(on grounds of ineffective assistance of counsel and newly discovered
evidence), which the superior court summarily dismissed.1

¶3            Edmond thereafter filed this second petition for post-
conviction relief asserting various constitutional claims, including a
challenge to the propriety of the traffic stop that led to his arrest and an
assertion that because he was a California medical marijuana cardholder,
his possession of marijuana was permissible. The superior court found that
Edmond’s claims were precluded under Arizona Rule of Criminal
Procedure 32.2(a)(3) and summarily dismissed the petition. This petition
for review followed.

¶4             All of the issues Edmond presents for review are precluded,
either because they were waived when he pleaded guilty or waived when
he filed his first, of-right petition for post-conviction relief. By pleading
guilty, Edmond waived all non-jurisdictional defenses, errors, and defects
that occurred prior to the plea. State v. Moreno, 134 Ariz. 199, 200 (App.
1982). This waiver includes alleged deprivations of constitutional rights,
Tollett v. Henderson, 411 U.S. 258, 267 (1973), and all claims of ineffective
assistance of counsel not directly related to the entry of the plea. State v.


1      The court granted the of-right petition in part as to restitution only,
vacating the restitution order as premature under State v. Lopez, 231 Ariz.
561 (App. 2013).


                                      2
                            STATE v. EDMOND
                            Decision of the Court

Quick, 177 Ariz. 314, 316 (App. 1994). Edmond’s guilty plea thus waived
the arguments presented in his petition that the stop and search were
constitutionally defective and that there was no evidence to justify his
conviction in light of his California medical marijuana card.

¶5            Moreover, Edmond’s assertion that his trial counsel was
ineffective in conducting a pretrial investigation and failing to file a
suppression motion was waived by Edmond’s acceptance and entry of a
guilty plea. See Quick, 177 Ariz. at 316. To the extent Edmond contends his
trial counsel was ineffective in relation to entry of the plea, Edmond was
required to raise this Rule 32.1(a) claim in his first, of-right petition, and it
is now precluded. See Ariz. R. Crim. P. 32.2(a). Although Edmond’s notice
of post-conviction relief mentioned newly discovered evidence and actual
innocence as grounds for filing a successive petition, he did not develop
any such basis for an exception to preclusion under Rule 32.2(b).

¶6            Accordingly, we grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         3